UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-6078



BERNARD SMITH,

                 Petitioner - Appellant,

            v.


GOVERNOR,

                 Respondent - Appellee.

                            ______________

                             No. 08-6082


BERNARD SMITH,

                 Petitioner - Appellant,

            v.


GOVERNOR; ASSISTANT UNITED STATES ATTORNEY GENERAL,

                 Respondents - Appellees.




Appeals from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:04-cv-03829-DKC; 8:04-cv-03955-DKC)


Submitted:    May 1, 2008                    Decided:   August 8, 2008


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Bernard Smith, Appellant Pro Se. John Joseph Curran, Jr., Edward
John Kelley, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland; Steven Giles Hildenbrand, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Bernard Smith seeks to appeal the district court’s orders

treating his Fed. R. Civ. P. 60(b) motion filed in two related

cases as a successive 28 U.S.C. § 2254 (2000) petition, and denying

the motion on that basis.     The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).    A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Smith has not

made the requisite showing.    Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.

           Additionally, we construe Smith’s notice of appeal and

informal brief as an application to file a second or successive

petition under 28 U.S.C. § 2254.    United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).   In order to obtain authorization to


                                 - 3 -
file a successive § 2254 petition, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

petitioner guilty of the offense.         28 U.S.C. § 2244(b)(2) (2000).

Smith’s claims do not satisfy either of these criteria. Therefore,

we deny authorization to file a successive § 2254 petition.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 4 -